Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mars (4274893) in view of Scheffee (5850053).
Regarding claims 1-5, Mars discloses a shaped charge with container (meets casing limitation) that holds an oxidizer and fuel (col. 6, lines 48-65) that are not detonable until they are heated above the melting point (abstract).  Mars discloses organic fuels such as acetamide and guanidine nitrate (col. 5, lines 48-55) and oxidizers such nitrates and perchlorates (abstract) (same disclosed fuel and oxidizer used by Applicant).  Mars discloses that the mixture becomes detonable when heated beyond the melting point (liquid) (abstract).  The language that requires that mixture to be partially a liquid upon activation is a statement of intended use of the shaped charge.   The statements of intended use or field of use are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.  Mars discloses that the fuel and oxidizer are present in amounts of 41 % fuel and 58 % oxidizer but does not refer to them as a eutectic mixture.  Mars discloses that the fuel and oxidizer can be liquid form.
Scheffee discloses that mixtures of fuel and oxidizers such as guanidine nitrate and nitrate and perchlorate oxidizers are in eutectic mixtures at percentages ranging from 30-44 guanidine nitrate and the balance being oxidizer (see Table 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the ranges as disclosed by Scheffee since they overlap the ranges disclosed by Mars to result in the claimed eutectic mixture.  Further, Scheffee indicates that it is obvious and known to one skilled in the art to form eutectic mixtures of the same or similar fuels and oxidizers.
	See MPEP § 2114 which states:
	A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647
	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.
	Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
	As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
	Regarding claim 7, Mars discloses that the oxidizer can be in liquid form and also that the fuel and oxidizer can be placed in separate compartments that are capable of being degraded (col. 6, lines 48-65).
	Regarding claim 18, Mars discloses a heating element (example VII).
	Regarding claim 20, it is obvious to vary the activation temperature. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable as applied above and further in view of Lieberman (3034393).
	Regarding claim 6, Lieberman discloses that it is known to form shaped charges by compacting powders under pressure (col. 2, lines 10-20).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to form the shaped charge of Mars with the compacting of powder under pressure disclosed by Lieberman since both relate to the manufacture of shaped charges and since Lieberman suggests that compacting under pressure is a known method in the art.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable as applied above and further in view of Haney (20050056459).
Regarding claim 21, Haney discloses a shaped charge with a layer of oxidizer and a layer of fuel (para. 0028 and fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to form the shaped charge of Mars with separate layers as disclosed by Haney since Haney suggests that it is known to form a shaped charge with a layer of oxidizer and a layer of fuel and since Mars discloses the use of fuel and oxidizers as part of a shaped charge device.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites that the composition is partially liquid at an activation condition.  It is not clear how the term “activation condition” is being used in this claim.  It appears that Applicant is intending “activation condition” to be after the composition is detonated but the specification contradicts this meaning.  The specification seems to use the term activation or activated to mean two different things.  See para. 0047 which recites  “[t]he gun may then be deployed into the well as indicated at 960 where the charges may be safely activated, for example through heat, as indicated at 975.”  In this para. it is clear that the term activated is being used to mean detonated.  
Claim 7 recites that the material is partially liquid which contradicts claim 1 which indicates that the liquid form occurs after activation.  
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a specific mixture of a particular fuel and a particular oxidizer, does not reasonably provide enablement for any eutectic mixture of any fuel or any oxidizer as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  The claims are very broad in scope, the level of one of ordinary skill is high but the art is very complex in nature, level of predictability in the art is low relating to the reactive nature of explosives, and a large quantity of experimentation would be needed to make or use the invention based on the content of the disclosure.  See also US 5850053 which indicates that testing was done to determine the specific eutectic mixtures thus a large amount of experimentation would be required as well as a lack of predictability.
Alternatively, claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  The claims are very broad in scope, the level of one of ordinary skill is high but the art is very complex in nature, level of predictability in the art is low relating to the reactive nature of explosives, and a large quantity of experimentation would be needed to make or use the invention based on the content of the disclosure.  See also US 5850053 which indicates that testing was done to determine the specific eutectic mixtures thus a large amount of experimentation would be required as well as a lack of predictability.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues the 112 rejection over the term “activation condition”.  The Examiner asserts that this limitation is not clearly defined in the specification since para. 0047 recites  “[t]he gun may then be deployed into the well as indicated at 960 where the charges may be safely activated, for example through heat, as indicated at 975.”  In this para. it is clear that the term activated is being used to mean detonated.  Regardless, the limitation regarding the liquid is a method limitation since it occurs after the shaped charge has been detonated. 
Applicant argues the enablement rejection but is not persuasive.  The prior art shows that significant testing is required was done to determine the specific eutectic mixtures thus a large amount of experimentation would be required as well as a lack of predictability.  Thus one of skill would not be able to determine what mixtures are being used by the Applicant.  
In response to applicant's argument that the reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Scheffee indicates that it is obvious and known to one skilled in the art to form eutectic mixtures of the same or similar fuels and oxidizers.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AILEEN B FELTON/Primary Examiner, Art Unit 1734